Matter of Gemma G.B. (Laura T.) (2020 NY Slip Op 06644)





Matter of Gemma G.B. (Laura T.)


2020 NY Slip Op 06644


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, WINSLOW, AND BANNISTER, JJ.


933 CAF 19-01529

[*1]IN THE MATTER OF GEMMA G.B. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; LAURA T., RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


MUSCATO DIMILLO & VONA, LLP, LOCKPORT (BRIAN J. HUTCHISON OF COUNSEL), AND DOMINIC CANDINO, WEST SENECA, FOR RESPONDENT-APPELLANT.
ERIC R. ZIOBRO, BUFFALO, FOR PETITIONER-RESPONDENT.
MARY ANNE CONNELL, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), dated July 25, 2019 in a proceeding pursuant to Family Court Act article 10. The order, among other things, placed respondent under the supervision of petitioner until January 18, 2020. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs as moot (see Matter of Francis S., 67 AD3d 1442, 1442 [4th Dept 2009], lv denied 14 NY3d 702 [2010]).
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court